Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/17/2017. It is noted, however, that applicant has not filed a certified copy of the JP2017/010851 application as required by 37 CFR 1.55.
Response to Amendment
The amendment filed January 20th, 2022 has been entered. Claims 1-4 and 6-10 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every Objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed October 12th, 2021.  Furthermore, the applicant’s amendments recite the necessary structure to preclude interpretation under 35 U.S.C. § 112(f) for Claim 1 and its dependent claims.
Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive with regard to the rejection under 35 U.S.C. § 101 of Claims 1-10 due to being directed to unpatentable subject matter.
Regarding the rejection under 35 U.S.C. § 101, applicant states that the claims are directed to statutory categories of invention, in this case the Claims 1, 9, and 10 being directed to a system, a method, and a computer-readable non-transitory storage medium including a computer program respectively.  The office recognizes this to be true, however this does not preclude a rejection under 101 for the claims being directed towards a judicial exemption.  See MPEP § 2106.04, in particular the flowchart of section III.  While a claim may be directed to a statutory category of invention, it must then not be directed to a judicial exemption.  Therefore, direction towards a statutory category does not preclude the rejection under 101 given in the office action.
Further regarding the rejection under 35 U.S.C. § 101, applicant states that the claims are not directed to an abstract idea as they are directed to two practical applications, namely; “allowing users to meet at a convenient place based on the transportation mechanism, if any, used by each of the users and the availability of places to park the transportation mechanism” and “determining whether the users will use a same transportation mechanism, or different transportation mechanisms, after arriving at a joint location.”
The first alleged practical application, to allow users to meet based on transportation mechanisms, is not what the claims 1, 9, or 10 are truly directed to.  To look at Claim 1, all except for one of the limitations are directed towards a system acquiring information and making determinations based on what was learned, the limitations describe only a decision making process which can be performed in the human mind.  The remaining claim, “and a provider configured to provide, via a communicator that facilitates a wireless connection with a communication network, the movement means of the second user selected by the movement means selector to the second user” as submitted in the amended claims 1/20/2022 fails to integrate the abstract idea into a practical application.  As described in the previous office action, this limitation is an example of mere extra-solution activity.  Simply adding the limitation to communicate the results of a mental process, which as shown by the Tucker reference to be well known, routine, and conventional within the art, does not rise to the level of a significantly more, and as such the rejection under 101 is retained.
The second alleged practical application, to “determine whether the users will use a same transportation mechanism, or different transportation mechanisms, after arriving at a joint location.” also fails to rise to the level of a practical application, as this is itself the abstract idea which is rejected under 35 U.S.C. § 101.  Determining a transport mechanism for users after arriving at a shared location is 
Regarding the rejection under 35 U.S.C. § 102(a)(1), applicant’s arguments, see pages 8-10, filed January 20th, 2022, with respect to Claims 1, 2, 9 and 10 have been fully considered and are persuasive.  The rejection of claims 1, 2, 9, and 10 under 35 U.S.C. § 102(a)(1) under has been withdrawn, as well as rejection under 35 U.S.C. § 103 of the dependent claims 3, 4, and 8.  It is noted by the office that the arguments are based on the amended claims submitted 1/20/2022, in which the limitations "in a case in which the first user goes to a meeting place by walking or one other than his or her own movement means, the movement means selector selects a movement means capable of being boarded by the first user among movement means available to the second user, and in a case in which the first user goes to the meeting place by his or her own movement means, the movement means selector selects a movement means capable of being boarded by both of the first user and the movement means of the first user among the movement means available to the second user," have been added to Claim 1.  The office does not reject the validity of the original rejection as written in the non-final rejection mailed 10/20/2021, but recognizes that the applicant incorporated limitations from dependent claims that were not rejected under  35 U.S.C. § 102(a)(1) or 35 U.S.C. § 103, thus rendering the independent claim novel.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, the claim recites a system to 
“acquire … information related to a movement means of a first user; 
“select … a movement means of a second user who meets with the first user on the basis of the information related to the movement means of the first user acquired by the movement means acquirer;” 
“in a case in which the first user goes to a meeting place by walking or one other than his or her own movement means, …  selects a movement means capable of getting on the first user among movement means available to the second user,”
“and in a case in which the first user goes to the meeting place by his or her own movement means, the … selects a movement capable of getting on both of the first user and the movement means of the first user among the movement means available to the second user.”
	Which are all activities that could reasonably be performed in the human mind, i.e. mental activity.  For example, a person may acquire information from another person who is meeting them describing which movement means said meeting partner is using to travel.  The first person may then base their decision on how to travel to the meeting point based on what they learned from their meeting partner.  A person can also determine that when two people are meeting and one is walking, the other ought to select a transport means they can use to pick up their walking colleague.  Conversely, when one person is already using their own transportation, a human can mentally determine that the second person should select a transport means with which they can pick up their colleague and the transport device which they care currently using.  Furthermore, these limitations constitute a mere 
The additional elements are:
“a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware configured to operate as: a movement means acquirer configured to”
 “from the storage”
“a movement means selector configured to”
“from the storage”
“and a provider configured to provide, via a communicator that facilitates a wireless connection with a communication network, the movement means of the second user selected by the movement means selector to the second user.”
	These elements amounts to merely using a generic computer as a tool to perform the abstract idea, as all three units are part of the processor as shown in Fig. 5. See MPEP 2106.05(f).  Furthermore, the third additional element to provide the data to the second user is an example of insignificant extra-solution activity see MPEP 2106.05(g).  This insignificant extra-solution activity is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Tucker (US 20150285643), herein after referred to as Tucker. ([p. 0009] “a notification module for notifying one or more of the travelers of the revised route through the communication channel; a monitoring module for monitoring a progress of each of the travelers along the routes;” [p.0025] “The social router 12 further identifies that Allan 32 may pick up Barbara 35 in a bus stop along her way, and give Barbara 35 a ride to the restaurant 38 … The social router 12 sends recommendations to Allan 32 and Barbara 35 about their routes, departures times, and a rendezvous place based in part on the locations of bus stops and a schedule of the bus. After receiving the recommendation from the social router 12, Allan 32 departs on the recommended route and time, picks up Barbara 35 without a hitch”) Therefore, the judicial exception is not integrated into a practical application nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding Claim 2 the claim further recites:
“determine a meeting place according to each movement means on the basis of the movement means of the first user … and the movement means of the second user”
	Which is an activity that could reasonably be performed in the human mind, i.e. mental activity.  For example, a person can mentally determine an appropriate meeting place for two people, accessible by their respective modes of transport. Furthermore, these limitations constitute a mere method of organizing human activity, in particular managing personal behavior or relationships or interactions between people. See MPEP 2106.04(a)(2).
The additional elements are:
wherein the hardware processor executing software, the hardware including circuitry, or the cooperation of the software and the hardware are further configured to operate as:
meeting place determiner configured to
based on map data retained in the storage
acquired 15by the movement means acquirer
acquired by the movement means selector.
	These elements amounts to merely using a generic computer as a tool to perform the abstract idea, as shown above. See MPEP 2106.05(f). Therefore, the judicial exception is not integrated into a practical application nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Regarding Claim 3, 
“selects the movement means of the second user on the basis of a 20movement plan after the first user and the second user meet.”
	Which is an activity that could reasonably be performed in the human mind, i.e. mental activity.  A person can mentally account for the movement plan after a meeting as well as the plan before the meeting, when determining a second person’s most appropriate movement means. Furthermore, these limitations constitute a mere method of organizing human activity, in particular managing personal behavior or relationships or interactions between people. See MPEP 2106.04(a)(2).
	The additional elements are:
the movement means selector
	This element amounts to merely using a generic computer as a tool to perform the abstract idea as shown above. See MPEP 2106.05(f). Therefore, the judicial exception is not integrated into a practical application nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding Claim 4, the claim further recites:
“estimates the movement means of the first user on the basis of a movement trajectory of position information of the first user.”
	Which is an activity that could reasonably be performed in the human mind, i.e. mental activity.   A person can estimate the movement means currently in use by reviewing the trajectory of position information, such as by determining the user’s speed corresponds to walking/biking/motor vehicle or whether the path corresponds to a public transportation route. Furthermore, these limitations constitute a mere method of organizing human activity, in particular managing personal behavior or relationships or interactions between people. See MPEP 2106.04(a)(2).
	The additional elements are:
the movement means acquirer

Regarding Claim 6 the claim further recites:
“In a case in which there is no movement means capable of being boarded by the movement means of the first user … among the movement means available to the second user… not to go to a meeting by the movement means of the first user to the first user.”
	Which are activities that could reasonably be performed in the human mind, i.e. mental activity.   A person can determine that none of the movement means available to the second user are capable of carrying the first user’s movement means, and then determine that the first user should use an alternate transportation because of this. Furthermore, these limitations constitute a mere method of organizing human activity, in particular managing personal behavior or relationships or interactions between people. See MPEP 2106.04(a)(2).
	The additional elements are:
movement means acquirer 
the provider
provides information for requesting
	These elements amounts to merely using a generic computer as a tool to perform the abstract idea, as shown above. See MPEP 2106.05(f).  Furthermore, the third additional element to provide the data to the second user is an example of insignificant extra-solution activity see MPEP 2106.05(g). ).  This insignificant extra-solution activity see is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Tucker. ([p. 0009] “a notification module for notifying one or more of the travelers of the revised route through the communication channel; a monitoring module for monitoring a progress of each of the travelers along the routes;” Therefore, the judicial exception is not integrated into a practical application nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding Claim 7, the claim further recites:
in a case in which the first user goes to a meeting place by the movement means capable of being boarded by both of the second user and the movement means of the second user, … selects the movement means of the second user among the movement means available to the second user,
and in a case in which the first user goes to the meeting place by one other than the movement means capable of getting on both of the second user and the movement means of the second user, …  selects walking or one other than his or her own movement means as the movement means of the second user.
	Which are activities that could reasonably be performed in the human mind, i.e. mental activity.   A person can determine that if their personal transport means is capable of being carried by another person’s transport means who they are planning to meet and ride with, they can use said transport means.  Conversely, if a person’s transport means cannot be carried by another person’s transport means who they are planning to meet and ride with, they can choose to walk or take another mode of transport.  For example, choosing whether to ride a bicycle to meet a colleague based on whether or not his/her vehicle has a bike rack. Furthermore, these limitations constitute a mere method of organizing human activity, in particular managing personal behavior or relationships or interactions between people. See MPEP 2106.04(a)(2).
Regarding Claim 8, the claim further defines the first and second user of Claim 1, and recites:
acquires the movement means of the second user on the basis of the number of the first users and the number of the second users who meet.

	The additional elements are:
movement means selector 
	This element amounts to merely using a generic computer as a tool to perform the abstract idea as shown above. See MPEP 2106.05(f). Therefore, the judicial exception is not integrated into a practical application nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding Claim 9, the claim recites a method to:
“acquire information related to a movement means of a first user;”
“select a movement means of a second user who meets with the first user on the basis of the acquired information related to the movement means of the first user;”
wherein, in a case in which the first user goes to a meeting place by walking or one other than his or her own movement means, the movement means selector selects a movement means capable of being boarded by the first user among movement means available to the second user,
and in a case in which the first user comes to the meeting place by his or her own movement means, the movement means selector selects a movement means capable of being boarded by both of the first user and the movement means of the first user among the movement means available to the second user.
Which are activities that could reasonably be performed in the human mind, i.e. mental activity.  A person could mentally inquire information regarding a first person’s movement means and 
The additional elements are:
from a storage device
wherein the movement means of the first user and the movement means of the second user are retained in the storage device in a table format that maps the respective movement means to the respective users
and provide the selected movement means of the second user to the second user via a communicator that facilitates a wireless connection with a communication network.
	These elements amounts to merely using a generic computer as a tool to perform the abstract idea, as all three units are part of the processor as shown in Fig. 5. See MPEP 2106.05(f).  Furthermore, the third additional element to provide the data to the second user is an example of insignificant extra-solution activity see MPEP 2106.05(g).  This insignificant extra-solution activity see is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Tucker. ([p. 0009] “a notification module for notifying one or more of the travelers of the revised route through the communication channel; a monitoring module for monitoring a progress of each of the travelers along the routes;” [p.0025] “The social router 12 further identifies that Allan 32 may pick up Barbara 35 in a bus stop along her way, and give Barbara 35 a ride to the restaurant 38 … The social router 12 sends recommendations to Allan 32 and Barbara 35 about their routes, departures times, and a rendezvous place based in part on the locations of bus stops and a schedule of the bus. After receiving the recommendation from the social router 12, Allan 32 departs on the recommended route and time, picks up Barbara 35 without a hitch”) Therefore, the judicial exception is not integrated into a practical application nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding Claim 10, the claim recites a computer program to:
“acquire information related to a movement means of a first user;”
“select a movement means of a second user who meets with the first user on the basis of the acquired information related to the movement means of the first user;”
Which are activities that could reasonably be performed in the human mind, i.e. mental activity.  A person could mentally quire information regarding a first person’s movement means and then use this information to select a second person’s movement means.
The additional elements are:
•      and provide the selected movement means of the second user to the second user.
	The additional element to provide the data to the second user is an example of insignificant extra-solution activity see MPEP 2106.05(g).  This insignificant extra-solution activity see is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Tucker (US 20150285643), herein after referred to as Tucker. ([p. 0009] “a notification module for notifying one or more of the travelers of the revised route through the communication channel; a monitoring module for monitoring a progress of each of the travelers along the routes;” [p.0025] “The social router 12 further identifies that Allan 32 may pick up Barbara 35 in a bus stop along her way, and give Barbara 35 a ride to the restaurant 38 … The social router 12 sends recommendations to Allan 32 and Barbara 35 about their routes, departures times, and a rendezvous place based in part on the locations of bus stops and a schedule of the bus. After receiving the recommendation from the social router 12, Allan 32 departs on the recommended route and time, picks up Barbara 35 without a hitch”) Therefore, the judicial exception is not integrated into a practical application nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception. Furthermore, these limitations constitute a mere method of organizing human activity, in particular managing personal behavior or relationships or interactions between people. See MPEP 2106.04(a)(2).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663